As filed with the Securities and Exchange Commission on January ^ 30, 2006 Registration No. 2-81011 811- ^ SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 28 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 29 / X / (Check appropriate box or boxes) PUTNAM CALIFORNIA TAX EXEMPT INCOME FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on January 30, ^ 2006 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM CALIFORNIA TAX EXEMPT INCOME FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Putnam California Tax Exempt Income Fund 1| 30| 06 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 4 What are the funds main investment strategies and related risks? 6 Who manages the fund? 12 How does the fund price its shares? 17 How do I buy fund shares? 17 How do I sell fund shares? 24 How do I exchange fund shares? 26 Policy on excessive short-term trading 27 Fund distributions and taxes 30 Financial highlights 32 Class A, B, C and M shares Investment Category: Tax-Exempt This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may qualify for sales charge discounts on class A or class M shares. Please notify your financial advisor of other accounts that may help you obtain a sales charge discount. See How do I buy fund shares? for details . Fund summary GOAL The fund seeks as high a level of current income exempt from federal income tax and California personal income tax as we believe to be consistent with preservation of capital. MAIN INVESTMENT STRATEGIES  TAX EXEMPT INVESTMENTS We invest mainly in bonds that: * pay interest that is exempt from federal income tax and California personal income tax but that may be subject to federal alternative minimum tax (AMT) * are investment-grade in quality, and * have intermediate to long-term maturities (three years or longer). Under normal circumstances, we invest so that at least 90% of the funds income distributions are exempt from federal income tax and California personal income tax, except during times of adverse market conditions, when more than 10% of the funds income distributions could be subject to these taxes. This investment policy cannot be changed without the approval of the funds shareholders. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: * The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that the issuers of the funds investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. * The risk that interest the fund receives might be taxable. 2 P R O S P E C T U S * The risk of investing mostly in a single state. Investments in a single state, even though representing a number of different issuers, may be affected by common economic forces and other factors. This vulnerability to factors affecting the states tax-exempt investments will be significantly greater than that of a more geographically diversified fund, which may result in greater losses and volatility. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effort of market movements on a derivatives price, or the potential inability to terminate derivatives positions. You can lose money by investing in the fund. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE INFORMATION The following information provides some indication of the funds risks. The chart shows year-to-year changes in the performance of one of the funds classes of shares, class A shares. The table following the chart compares the funds performance to that of a broad measure of market performance. Of course, a funds past performance is not an indication of future performance. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. During the periods shown in the bar chart, the highest return for a quarter was 4.56% (quarter ending 9/30/02) and the lowest return for a quarter was 2.36% (quarter ending 6/30/99). 3 P R O S P E C T U S Average Annual Total Returns (for periods ending 12/31/05) Past Past Past 1 year 5 years 10 years Class A before taxes  0.41% 4.03% 4.59% Class A after taxes on distributions  0.74% 3.84% 4.45% Class A after taxes on distributions and sale of fund shares 1.60% 4.07% 4.57% Class B before taxes  2.16% 3.82% 4.31% Class C before taxes 1.69% 4.00% 4.15% Class M before taxes 0.16% 3.82% 4.32% Lehman Municipal Bond Index (no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% Unlike the bar chart, this performance information reflects the impact of sales charges. Class A and class M share performance reflects the current maximum initial sales charges (which for class A shares reflects a reduction that took effect after 12/31/04); class B and class C share performance reflects the maximum applicable deferred sales charge if shares had been redeemed on 12/31/05 and, for class B shares, does not assume conversion to class A shares after eight years. For periods before the inception of class C shares (7/26/99), performance shown for this class in the table is based on the performance of the funds class A shares, adjusted to reflect the appropriate sales charge and the higher 12b-1 fees paid by the class C shares. The funds performance is compared to the Lehman Municipal Bond Index, an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. After-tax returns reflect the highest individual federal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. 4 P R O S P E C T U S FEES AND EXPENSES This table summarizes the fees and expenses you may pay if you invest in the fund. Except as noted, expenses are based on the funds last fiscal year. Shareholder Fees (fees paid directly from your investment)* Class A Class B Class C Class M Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 3.75% NONE NONE 3.25% Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) NONE** 5.00% 1.00% NONE Maximum Redemption Fee*** (as a percentage of total redemption proceeds) 2.00% 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Annual Management Distribution Other Fund Operating Fees (12b-1) Fees Expenses Expenses Class A 0.47% 0.20% 0.08% 0.75% Class B 0.47% 0.85% 0.08% 1.40% Class C 0.47% 1.00% 0.08% 1.55% Class M 0.47% 0.50% 0.08% 1.05% * Certain investments in class A and class M shares may qualify for discounts on applicable sales charges. See How do I buy fund shares? for details. ** A deferred sales charge of 1.00% on class A shares may be imposed on certain redemptions of shares bought without an initial sales charge. *** A 2.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 5 days of purchase.  Represents a blended rate. 12b-1 fees for class A shares are paid at a rate equal to the weighted average of (i) 0.20% on the net assets of the fund attributable to class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. 5 P R O S P E C T U S EXAMPLE The example translates the expenses shown in the preceding table into dollar amounts. By doing this, you can more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that you invest $10,000 in the fund for the time periods shown and then, except as shown for class B shares and class C shares, redeem all your shares at the end of those periods. It also assumes a 5.00% return on your investment each year and that the funds operating expenses remain the same. The example is hypothetical; your actual costs and returns may be higher or lower. 1 year 3 years 5 years 10 years Class A $ Class B $ $ $ $
